Case: 14-51243      Document: 00513135915         Page: 1    Date Filed: 07/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-51243                           July 30, 2015
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO DUBLE-RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-355-2


Before JOLLY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Francisco Duble-Ramos pleaded guilty to possession with the intent to
distribute 50 to 100 kilograms of marijuana and was sentenced to 18 months
of imprisonment. Duble-Ramos entered a plea under Federal Rule of Criminal
Procedure 11(a)(2), specifically reserving a challenge to the district court’s
adverse ruling on his motion to suppress. He argues that the district court
erred in denying his motion to suppress his statements regarding his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51243        Document: 00513135915       Page: 2   Date Filed: 07/30/2015


                                       No. 14-51243

nationality and immigration status.              Duble-Ramos contends that these
statements should have been suppressed because they were made before he
had been advised of his Miranda rights but after he was in custody.
      In the district court, Duble-Ramos argued that his detention was not
supported by reasonable suspicion. He did not argue, as he now does on appeal,
that his statements were subject to suppression because they were made while
he was detained but before he received Miranda 1 warnings.               Accordingly,
Duble-Ramos waived the only argument he advances on appeal. See United
States v. Pope, 467 F.3d 912, 914-15, 917-20 (5th Cir. 2006). This court does
not review waived errors. United States v. Rodriguez, 602 F.3d 346, 350-51
(5th Cir. 2010).
      Regardless, Duble-Ramos would not prevail even if this court assumes
that he merely forfeited the argument and that plain error review applies. See
Pope, 467 F.3d at 919 n.20. To establish plain error, an appellant must show
a forfeited error that is clear or obvious that affects his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a showing,
this court has the discretion to correct the error, but only if it seriously affects
the fairness, integrity, or public reputation of judicial proceedings. Id.
      Duble-Ramos’s challenge to the district court’s ruling denying the
suppression of his statements fails because an alien’s “INS file and even his
identity itself are not suppressible.” United States v. Hernandez-Mandujano,
721 F.3d 345, 351 (5th Cir. 2013). Moreover, even if the court erred in finding
the statements not suppressible, the error would not affect Duble-Ramos’s
substantial rights because the contested statements regarding his nationality
and immigration status were not necessary to establish the elements of the
offense of conviction. See United States v. Solis, 299 F.3d 420, 446 (5th Cir.


      1   Miranda v. Arizona, 384 U.S. 436 (1966).


                                             2
    Case: 14-51243   Document: 00513135915    Page: 3   Date Filed: 07/30/2015


                               No. 14-51243

2002). Thus, he has not made the required showing that the error affected the
outcome. See United States v. Mondragon-Santiago, 564 F.3d 357, 364 (5th
Cir. 2009).
      The judgment of the district court is AFFIRMED.




                                     3